DETAILED ACTION
This non-final rejection is responsive to the RCE filed on 07 September 2022.  Claims 8-10 and 21-28 are pending.  Claims 8 and 29 are independent claims.  Claims 8 and 21-27 are amended.  Claims 21 and 31 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Rejections – 35 U.S.C. 103
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues (pgs. 6-8) that Barker does not teach capturing screenshots of a screen of content displayed on a device and that Barker merely describes sending data relating to drawing input
Examiner respectfully disagrees.  The instant specification provides that screenshot is images of image data or captured data (¶[0160], ¶[0322], ¶[0328], ¶[0345]).  Accordingly, Barker teaches that a user is able to view synchronously and/or asynchronously the captured data which includes drawings, speech, or both.  Thus, the user is able to view captured image data.  Specifically, Applicant appears to be arguing for functionality that is not specified in the claims.  In other words, Applicant appears to be arguing for a very narrow definition of a “screenshot”, wherein every pixel of screen is captured.  However, a screenshot may be reasonably interpreted as a capture of the data on the screen.  The foregoing is also in line with the instant specification.  Accordingly, the newly amended claim limitations do not overcome the teachings of Barker.  
Applicant further argues (pg. 9) that Barker does not teach simultaneously displaying the (1) plurality of pieces of text data at a same time and in temporal order ... and (2) the plurality of screenshots at a same time and in temporal order.  
However, in both Barker and Graham, the data is displayed simultaneously.  Specifically, Barker teaches (Fig. 5 and ¶[0093]) displaying the captured data along with drawing, audio, and/or text.  Graham further teaches (Fig. 3) displaying keyframes and the associated text in temporal order simultaneously.  
Applicant argues (pg. 10) that Graham teaches keyframes which are not screenshots are described in the claims.  However, Barker teaches capturing the screenshots, as further detailed above.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 2015/0149540 A1) hereinafter known as Barker in view of Graham (US 2004/0095376 A1) hereinafter known as Graham in view of Thapliyal (US 2016/0283586 A1) hereinafter known as Thapliyal.

Regarding independent claim 8, Barker teaches:
An information processing apparatus including apparatus circuitry configured to transmit, to a server, audio data and first time information of the audio data, and transmit, to server, a plurality of screenshots and second time information of each of the plurality of screenshots, wherein each respective screenshot of the plurality of screenshots is a screenshot of a screen of content displayed by the information processing apparatus during an event and is captured at a corresponding time indicated by the second time information; and  (Barker: Figs. 1-2 and ¶[0008], ¶[0039], ¶[0044]-¶[0053]; Barker teaches the interactive collaboration tool being a server (¶[0044]).   Further, participant devices are configured to execute on the client platform 202.  It is in communication with the server that receives and stores files, meeting metrics, speech-to-text, and audio archival.  ¶[0085] and ¶[0087] further teach synchronized clocks between the clients and the server in order to synchronize drawings, voice, and text packets received across the network.  Further, Fig. 4 further teaches drawing and audio correlation and transmitting the data to the server.  Lastly, Fig. 8 and ¶[0106]-¶[0107] teaches that all data persisted to disk may be time stamped and synchronized across clients.  Accordingly, the audio data is time stamped and stored in speech to text database.  Moreover, Fig. 4 and ¶[0081]-¶[0083] and ¶[0089] teaches that as each input (drawing, speech, or both) is received, the data is correlated via time synchronization, packaged together, and persisted on a backend system to provide remote synchronous and/or asynchronous viewing and playback features.  Accordingly, each screenshot and audio data is packaged using time information.)
the server, comprising server circuitry configured to: receive, from the information processing apparatus, the audio data, the first time information, the plurality of screenshots and the second time information;  (Barker: Figs. 1-2 and ¶[0008], ¶[0039],  ¶[0044]-¶[0053], ¶[0085], and ¶[0087]; Barker teaches a server that retrieves all the synchronized data that includes drawing and audio.)
obtain a plurality of pieces of text data converted from the audio data; and  (Barker: Fig. 6 and ¶[0101]-¶[0102], and ¶[0104]; Barker teaches transmitting speech to text data to a server.)
...
wherein the apparatus circuitry of the information processing apparatus is further configured to control a display to simultaneously display (1) the plurality of pieces of text data at a same time and ... according to the first time information associated with the plurality of pieces of text data and (2) the plurality of screenshots at a same time and ... according to the second time information associated with the plurality of screenshots.  (Barker: ¶[0081]-¶[0083], ¶[0089], and ¶[0092]-¶[0093]; Barker teaches displaying the drawing, audio, and text data that is received from the server.  Fig. 5 and ¶[0092]-¶[0093] teach displaying the drawing, audio, and text data that is received from the server.  Further, Barker teaches that as each input (drawing, speech, or both) is received, the data is correlated via time synchronization, packaged together, and persisted on a backend system to provide remote synchronous and/or asynchronous viewing and playback features.  Accordingly, each screenshot and audio data is packaged using time information and the user is able to view it in a synchronous manner.)

Even though Barker does teach correlating all the data via time synchronization for synchronous viewing, Barker does not explicitly teach “temporal order”.

However, Graham does teach “temporal order”.  (Graham: Figs. 3-6 and ¶[0090], ¶[0098], ¶[0150], and ¶[0209]; Graham teaches displaying keyframes and associated text in a temporal order.  The text is displayed side by side with the keyframes.  In addition, ¶[0137] teaches the user being able to draw around the keyframes

Barker and Graham are in the same field of endeavor as the present invention, as the references are directed to reviewing stored information that includes image and speech-to-text data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of capturing whiteboard session data that includes image and speech-to-text and displaying the data to the user as taught in Barker with displaying a plurality of drawings with the data displayed side by side as taught in Graham.  Barker already teaches displaying the data which includes screenshot data along with drawings and text converted from audio.  However, Barker does not explicitly teach displaying a plurality of drawings with text displayed side-by-side.  Graham provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Barker to include teachings of Graham because the combination would allow the user to quickly view the data.

Barker in view of Graham does not explicitly teach:
store, in a memory, the plurality of pieces of text data in association with the first time information and the plurality of screenshots in association with the second time information, 

However, Thapliyal teaches:
store, in a memory, the plurality of pieces of text data in association with the first time information and the plurality of screenshots in association with the second time information,  (Thapliyal: Fig. 1 (106) and ¶[0023] and ¶[0045]; Thapliyal teaches distributing capture data to a server computing device with a memory.)

Barker, Graham, and Thapliyal are in the same field of endeavor as the present invention, as the references are directed to recording virtual sessions.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of capturing whiteboard session data and passing it to a web server as taught in Barker in view of Graham with the web server storing that data in memory as taught in Thapliyal.  Barker already teaches sending data to a web server.  However, Barker does not explicitly teach the web server storing it.  Thapliyal provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Barker and Graham to include teachings of Thapliyal because the combination would allow further retrieval of the data.




Regarding claim 9, Barker in view of Graham in view of Thapliyal further teaches the system of claim 8 (as cited above).

Barker further teaches:
wherein the server circuitry is configured to transmit the plurality of pieces of text data in association with the first time information to the information processing apparatus.  (Barker: ¶[0092]-¶[0093]; Barker teaches querying the server for data playback which is displayed via layered output and whiteboard.)




Regarding claim 10, Barker in view of Graham in view of Thapliyal further teaches the system of claim 8 (as cited above).

Barker further teaches:
wherein the server circuitry is further configured to generate screen data for display at the information processing apparatus, based on the plurality of pieces of text data and the first time information, and transmit the screen data to the information processing apparatus.  (Barker: ¶[0087] and ¶[0092]; Barker teaches retrieving the data from the server for viewing the saved whiteboarding data.)





Regarding claim 21, Barker in view of Graham in view of Thapliyal further teaches the system of claim 9 (as cited above).

Barker further teaches:
wherein the server circuitry is further configured to manage the audio data and the plurality of screenshots according to a corresponding content processing identifier.  (According to the instant specification, a content processing ID is identification information for identify processing to be performed in relation to content generated or used during the event.  Barker: Fig. 4 and ¶[0089]; Barker teaches collecting vector points for a drawing and transmitting the data to the server.  Further, ¶[0090] teaches packaging the speech-to-text data and sending it to the server.  The server stores the data in different modules.)







Regarding claim 22, Barker in view of Graham in view of Thapliyal further teaches the system of claim 8 (as cited above).

Barker further teaches:
wherein the server circuitry is further configured to access the audio data and the plurality of screenshots via a link to a content management table.  (The claims do not further define the function of a content management table.  Per the instant specification, it is a data structure that stores various data regarding the content.  Accordingly, Barker: ¶[0050]; Barker teaches a metrics module that tracks various meeting metrics such as talk time, topic duration and other analytics.  Barker also teaches other modules that tracks voice and data storage of application states.)




Regarding claim 23, Barker in view of Graham in view of Thapliyal further teaches the system of claim 8 (as cited above).

Barker further teaches:
the first time information indicates a generation time of the audio data, and the second time information indicates a generation time of each of the plurality of screenshots.  (Barker: Figs. 4-8 and ¶[0081]-¶[0083], ¶[0089], and ¶[0102]; Barker teaches synchronizing the client device’s time and capturing the audio stream.  Further ¶[0106] teaches that all data persisted to the disk may be time stamped and synchronized across clients.  Accordingly, all the data (audio and image) are timestamped upon generation.) 




Regarding claim 24, Barker in view of Graham in view of Thapliyal further teaches the system of claim 8 (as cited above).

Barker further teaches:
the first time information indicates an acquired time of the audio data, and the second time information indicates an acquired time of each of the plurality of screenshots.  (Barker: Figs. 4-8 and ¶[0081]-¶[0083], ¶[0089], and ¶[0102]; Barker teaches synchronizing the client device’s time and capturing the audio stream.  Further ¶[0106] teaches that all data persisted to the disk may be time stamped and synchronized across clients.  Accordingly, all the data (audio and image) are timestamped upon generation.)




Regarding claim 25, Barker in view of Graham in view of Thapliyal further teaches the system of claim 8 (as cited above).

Barker further teaches:
wherein the apparatus circuitry is further configured to collect data during an event, the data including at least the audio data and the plurality of screenshots.  (Barker: Fig. 4 and ¶[0081]-¶[0083], and ¶[0089]; Barker teaches collecting drawing, audio, and text data during a presentation.)




Regarding claim 26, Barker in view of Graham in view of Thapliyal further teaches the system of claim 8 (as cited above).

Barker further teaches:
wherein the plurality of screenshots include a drawing that is drawn by a user during an event.  (Barker: Fig. 4 and ¶[0089]; Barker teaches collecting drawing, audio, and text data during a presentation.)




Regarding claim 27, Barker in view of Graham in view of Thapliyal further teaches the system of claim 8 (as cited above).

Barker further teaches:
the first time information indicates a first time that the audio data is transmitted or received, and the second time information indicates a second time that a screenshot of the plurality of screenshots is transmitted or received.  (Barker: Figs. 4-8 and ¶[0089] and ¶[0102]; Barker teaches synchronizing the client device’s time and capturing the audio stream.  Further ¶[0106] teaches that all data persisted to the disk may be time stamped and synchronized across clients.  Accordingly, all the data (audio and image) are timestamped upon generation.)




Regarding claim 28, Barker in view of Graham in view of Thapliyal further teaches the system of claim 27 (as cited above).

Barker further teaches:
wherein the first time is different from the second time.  (Barker: Figs. 4-8 and ¶[0089] and ¶[0102]; Barker teaches synchronizing the client device’s time and capturing the audio stream.  Further ¶[0106] teaches that all data persisted to the disk may be time stamped and synchronized across clients.  The data received is during a presentation.  Accordingly, the system may receive the data at different times during the presentation, depending on what is being presented.)




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145